Citation Nr: 9924586	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  93-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a variously diagnosed skin disorder.  

2.  Entitlement to an initial compensable evaluation for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1991, the RO granted service connection for hearing 
loss and a skin disorder and assigned non-compensable 
disability evaluations.  The RO also denied service 
connection for tinnitus.  The veteran perfected appeals of 
the initial disability evaluations assigned for his hearing 
loss and skin disorder and also for the denial of service 
connection for tinnitus.  In August 1995, the RO granted 
service connection for tinnitus.  The disability was combined 
with the veteran's hearing loss and a 10 percent evaluation 
was assigned.  In March 1999, the RO granted an increased 
rating to 10 percent for the skin condition.  The RO also 
determined that a separate 10 percent disability evaluation 
was warranted for the service connection tinnitus.  Hearing 
loss was still found to be noncompensably disabling.  The 
veteran has not expressed disagreement with the 10 percent 
evaluation assigned for his tinnitus.  The issue is not 
before the Board.  

The Board notes the veteran requested a local RO hearing on a 
VA Form 9 which was received at the RO in November 1992.  The 
veteran failed to report for a hearing scheduled at the RO in 
January 1993.  By letter from the RO dated in January 1999, 
an inquiry was made as to whether the veteran still requested 
a hearing.  The veteran did not respond to the January 1999 
letter.  Statements associated with the claims file from the 
veteran's representative subsequent to the January 1999 
letter do not indicate a desire to appear for a hearing.  In 
light of the fact that the veteran failed to appear for the 
January 1993 letter, his failure to respond to the January 
1999 letter and the representative's silence as to a hearing, 
the Board finds the veteran's request for a local RO hearing 
to have been abandoned.  

The issues on appeal were originally before the Board in 
February 1995 and December 1996 at which time they were 
remanded for additional development.  


FINDINGS OF FACT

1.  The service-connected skin disorder is manifested by 
intermittent itching which equates to no more than slight 
eczema.  

2.  The most recent audiological examination disclosed that 
the veteran has Level II hearing loss in the left ear, 
manifested by an average pure tone decibel loss of 51 
decibels with 86 percent discrimination ability, and Level II 
hearing loss in the right ear, manifested by an average pure 
tone decibel loss of 51 decibels with 88 percent 
discrimination ability. 

3.  The service-connected skin disorder and hearing loss have 
not rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected skin disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Code 7806 (1998).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.85, 
4.87a, Diagnostic Code 6100 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that the veteran 
was treated during active duty for a skin disorder variously 
diagnosed as photo eruption, subacute cutaneous lupus 
erythematosis and vitiligo.

Private treatment records from V. V., M.D. are of record.  It 
was noted in March 1985 that the veteran had a 10 to 11 year 
history of problems with sunlight which produced itchy, 
lichenoid patches on the dorsal aspects of the hands, around 
the ankles, on the penis and the intergluteal cleft.  No 
blisters had been observed.  No lesions on the face were 
present.  The impression was polymorphous light porphyria.  
In April 1985, it was noted that the veteran did not seem to 
exhibit any photosensitivity.  In May 1985, the doctor opined 
that the veteran's skin disorder was discoid lupus.  

A narrative summary for a period of hospitalization in 
September 1985 from Bethesda Naval Hospital is of record.  
The veteran was admitted with complaints of erythema and 
pruritus of the hands and arms following sun exposure which, 
following resolution of the erythema areas resulted in 
depigmentation.  Physical examination revealed marked 
depigmented macules with some confluence of the dorsum of 
both hands.  Guttate lesions which were also hypopigmented 
were present on both forearms.  Depigmented guttate lesions 
were also present on the scrotum.  There was no scarring in 
the areas of depigmentation.  The hair was preserved in the 
areas of depigmentation.  Some perifollicular sparing of 
pigment loss was present.  No active erythematous were noted.  
The final diagnoses were vitiligo and unclassified 
photosensitive eruption.  

It was noted on the report of the exit examination dated in 
October 1987 that the veteran had a past history of vitiligo 
and unclassified photo sensitive eruptions.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
45
45
45
LEFT
30
25
35
30
30

Stable hearing loss was reported.  

A VA audiology examination was conducted in October 1991.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
reported
30
35
45
40
LEFT
Not 
reported
30
30
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

A VA general medical examination was conducted in October 
1991.  The veteran complained that when exposed to the sun he 
experienced reddish bumps on his arms.  The bumps would 
enlarge, become itchy when healing and would occasionally 
bleed.  He denied that any bleeding was caused by scratching.  
The bumps would turn into whitish scars.  He also complained 
of bumps on his genital area and the perianal area despite 
the fact that these areas were not exposed to the sun.  
Physical examination of the skin revealed tattoos.  Some 
scratched over lesions were present on the back which were 
non-specific.  He also had a few white scarred areas on the 
dorsum of the hands, but not on the forearms.  Old acne scars 
were present on the cheeks and chin.  Some hyperpigmentation 
of the shaft of the penis and anterior portion of the scrotum 
consisting of scattered tiny depigmented spots measuring 
about three to four millimeters was observed.   The anal area 
was depigmented along with the immediate perianal area.  No 
reddish bumps were observed.  The pertinent diagnoses were 
mild vitiligo and history of reddish areas secondary to sun 
exposure not found on examination.  

Private treatment records from J. E. B, M.D. have been 
associated with the claims file.  A treatment record dated in 
January 1993 included impressions of neurodermatitis and 
Agent Orange exposure.  

On audiological evaluation in June 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
45
55
60
LEFT
40
40
35
45
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
An audio-ear disease was also conducted in June 1995.  The 
diagnosis was probable sensorineural hearing loss with 
associated tinnitus.  

The report of a June 1995 VA skin examination has been 
associated with the claims file.  The veteran complained of 
experiencing recurrent reddish bumps which became itchy and 
then would come to what the veteran described as a head but 
no blister or vesicle formation was seen.  Then without 
precipitation from scratching, there would be some breaking 
down of the bumps and a discharge of fluid and blood.  The 
bumps occurred on the dorsum of the hands, on the forearms, 
on the area on the right side below the scapula and in the 
perianal area in the groin and genitals which had not been 
exposed to the sun.  At the time of the examination, the 
veteran reported that he had some of the symptomatology on 
his right ankle.  Following breaking and fading of the bumps, 
the veteran would be left with small white scar-like tissue.  

Physical examination revealed moderate acne scarring of the 
face and cheeks and nose but in regard to the major skin 
problem, no bumps were present.  The area below the right 
scapula appeared perfectly normal.  The dorsum of the hands 
exhibited tiny white spots with none being larger than two 
millimeters.  A few white spots were located on the extensor 
surface of the forearms.  On the left forearm, but not the 
right, a few scratched over areas which were reddish and 
measured about two millimeters were noted which had the 
appearance of insect bites.  The groin appeared normal.  The 
genitalia was somewhat hyperpigmented with a few tiny 
depigmented areas.  The perianal area was somewhat 
depigmented, but no bumps were observed.  The diagnoses were 
vitiligo, probable insect bites of the left arm, and history 
of bump-like lesions on the arms and other areas which were 
not present at the time of the examination and were incapable 
of a clear diagnosis.  

Treatment records from A. O. Fox Hospital did not include any 
pertinent findings or diagnoses.  

The veteran was afforded a December 1998 VA skin diseases 
examination.  He complained of recurring lesions on the 
dorsum of the arms and hands.  The lesions were vesicular in 
nature and would be preceded by a week of burning sensation 
in the involved areas.  The vesicles would break down and a 
liquid material would exude and ultimately resolve over the 
years into hypopigmented areas.  The lesions would recur in 
the summer and over the course of time, have persisted for 
longer periods but were apparently gone from the early fall 
to early spring.  He also reportedly experienced irritation 
in the groin and perianal areas in warm weather.  The skin 
disorder had not affected the veteran's work.  

Physical examination revealed hypopigmented areas scattered 
over the dorsum of the hands and upper forearm which varied 
in size from one to six millimeters without uniform shape and 
without strong contrast to the surrounding pigmented skin.  A 
broader hypopigmented area was about the shape of the thumb 
surrounding the posterior aspect of the right lateral 
malleolus.  The affected areas were all flat.  They were not 
characteristic of scars, were nontender and non-retracted 
without overlying scale.  No abnormalities were noted in the 
skin in the left paraspinal areas where photosensitivity had 
occurred.  A small five millimeter scar was present which was 
likely the site of a prior biopsy.  The groin, penis, scrotal 
area and inner gluteal folds were normal at the time of the 
examination.  

The examiner had reviewed all the medical evidence included 
in the claims file and based upon this and physical 
examination, opined that the veteran had nonspecific 
photosensitive eruption.  He noted that although discoid 
lupus had not been entirely ruled out by studies performed, 
the absence of facial involvement and classic skin lesions as 
well as the absence of any systemic systems made it less 
likely.  The veteran was instructed to contact the medical 
center if and when his lesions became active.  

On audiological evaluation in February 1999 , pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
60
65
LEFT
40
40
40
40
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.

A VA ear disease examination conducted in February 1999 
resulted in an impression of sensorineural hearing loss with 
tinnitus.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1998).

A 10 percent rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions or 
marked disfigurement.  A 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  

To evaluate the degree of disability resulting from defective 
hearing which is service-connected, the rating schedule 
establishes, based on the average pure tone threshold levels 
and the results of the controlled speech discrimination 
tests, 11 auditory acuity levels from numeric designations I 
(for an essentially normal acuity level) to level XI (for 
profound deafness).  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (1998).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to an initial rating in 
excess of 10 percent for a variously 
diagnosed skin disorder

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The veteran's service-connected skin disorder has been 
variously diagnosed with the most recent diagnosis being 
nonspecific photosensitive eruption.  The disability is 
currently evaluated as 10 percent disabling by analogy to 
eczema under Diagnostic Code 7806.  

The Board finds an increased rating is not warranted for the 
veteran's service-connected skin disorder.  There is no 
evidence of record demonstrating that the skin disorder 
produces exudation or constant itching, extensive lesions or 
marked disfigurement.  The Board notes that the veteran has 
reported that he experienced exudation at times as a result 
of the skin disorder.  However, exudation has not been found 
on VA examinations conducted in October 1991, June 1995 and 
December 1998.  The claimed exudation has never been reported 
as constant.  The veteran has reported that he did experience 
itching associated with the skin disorder.  The itching was 
not constant but only intermittent, occurring during an 
exacerbation.  

The veteran's skin disorder is subject to periodic 
exacerbation.  In Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992) and Ardison v. Brown, 6 Vet. App. 405 (1994), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" indicated that, whenever 
possible, examinations of disabilities subject to periodic 
exacerbation and improvement should be scheduled when the 
conditions are most disabling.  The Board notes that at the 
time of the June 1995 VA examination, the veteran reported 
that he was experiencing the symptomatology he attributed to 
his skin disorder on his right ankle.  However, physical 
examination failed to reveal any clinical evidence from that 
examination that would warrant the grant of an initial rating 
in excess of 10 percent.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's skin disorder, rather than 
an increased rating claim where entitlement to compensation 
had previously been established.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 9.  
In the case at hand, as an increased rating is not warranted, 
the Board finds that a staged rating is not appropriate.

The evidence of record does not indicate that the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Specifically, the skin disorder has not required frequent 
periods of hospitalization, and there is no evidence that it 
has it resulted in marked interference in employment as to 
render impracticable the application of regular schedular 
standards.  38 C.F.R. § 3.321(b). 

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected skin disability.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an initial rating in excess of 10 percent for a skin disorder 
with application of all pertinent governing criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.

II. Entitlement to an initial compensable 
evaluation for hearing loss.  

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

When the most recent test scores for the right ear (average 
pure tone loss of 51 decibels and 88 percent speech 
discrimination) are entered into Table VI of § 4.87, the 
result is a numeric designation of II.  

When the most recent test scores for the left ear (average 
pure tone loss of 51 decibels and 86 percent speech 
discrimination) are entered into Table VI of § 4.87, the 
result is a numeric designation of II.  Applying the numeric 
designations of II for the right ear and II for the left ear 
to Table VII of § 4.87, the percentage evaluation is zero or 
non-compensable, under Diagnostic Code 6100.  On the basis of 
the evidence of record, the preponderance of the evidence is 
against the claim for an initial compensable evaluation for 
bilateral hearing loss.  

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a significant hearing loss in each ear, the overall 
severity of such hearing loss falls short of meeting the 
criteria for a compensable rating.  In this regard, the Board 
notes that the February 1999 VA audiology examination failed 
to show that the veteran's bilateral hearing loss is more 
than noncompensably disabling with application of the 
pertinent rating criteria.  The Board has no discretion in 
this regard and must predicate its determination on the basis 
of the latest audiology studies on record.

The evidence of record does not indicate that the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Specifically, the hearing loss has not required frequent 
periods of hospitalization, and there is no evidence that it 
has it resulted in marked interference in employment as to 
render impracticable the application of regular schedular 
standards.  38 C.F.R. § 3.321(b). 

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected bilateral hearing loss.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an initial compensable evaluation for hearing loss with 
application of all pertinent governing criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.

In the case at hand, as an increased rating is not warranted, 
the Board finds that a staged rating is not appropriate.  
Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
a service-connected skin disorder is denied.  

Entitlement to an initial compensable evaluation for hearing 
loss is denied.  


		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals



 

